DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed 02/17/22 has been entered. Claims 1, 10 and 18 have been amended. Claims 1, 3-6 and 9-23 remain pending in the application.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 3-6 and 9-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5, 9-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20100189046 A1) in view of Laroia (US 20050036456 A1).
Regarding claim 1, Baker teaches a user equipment (UE) (station 110/310 of Fig. 1 and 3), comprising: 
at least one antenna (the station 310 comprises a plurality of ports 368-n. An IEEE 802.16 port, for example, provides an endpoint or "channel" for 802.16 network communications by the station 310 with base station 205, and can be used to transmit and receive both data and control/signaling/management information, see [0056]); 
at least one transmitter coupled to the antenna (the station 310 comprises a plurality of ports 368-n, see [0056]); 
at least one receiver coupled to the antenna (the station 310 comprises a plurality of ports 368-n, see [0056]); 
one or more processors coupled to the at least one transmitter and the at least one receiver (controller 371, see [0058]); 
wherein the UE is configured to: 
transmit, to a base station (BS 105 of Fig. 1), an indication of a tolerance of the UE (QoS/traffic type Fer trigger level of Table 6, [0186]) for variations in uplink grant scheduling (hen the ADC desense exceeds a predefined tolerance limit, RSS levels for all uplink resources causing ADC desense to the receiver's desired grant can be returned in the RMRM when a destination/receiver station (B) requests re-association, see [0187]).
However, Baker does not teach receiving a plurality of aperiodic uplink grants from the base station, wherein respective grants of the plurality of aperiodic uplink grants specify respective aperiodic uplink grant windows during which the UE is allowed to perform uplink communication, wherein the aperiodic uplink grant windows are based on the tolerance of the UE for variations in grant scheduling; and 
transmit uplink data communications to the base station in response to the plurality of aperiodic uplink grants, wherein respective uplink communications are transmitted during the respective aperiodic uplink grant windows.
In an analogous art, Laroia teaches receiving a plurality of aperiodic uplink grants (e.g. traffic segments 414, 416 and 418 of Fig. 4) from the base station (Each traffic channel segment is associated with an assignment channel segment, which is used to send an allocation message that specifies the identifier of the user allocated to that traffic segment, see [0035] and the base station 700 communicates, e.g. interchange data and information, with end nodes, e.g. wireless terminals, see [0048]), wherein respective grants (e.g. segments 410 and 412) of the plurality of aperiodic uplink grants specify respective aperiodic uplink grant windows during which the UE is allowed to perform uplink communication (The received assignment information in combination with traffic segment information 730 and traffic channel information 731 is used by the wireless terminal to determine which traffic segments it can use for transmission and/or reception of data and the start time of the assigned segments in the various channels, see [0064]), wherein the aperiodic uplink grant windows are based on the tolerance of the UE for variations in uplink grant scheduling ( a tall segment can be allocated to a user that is sensitive to delay while a long segment can be allocated a user that is insensitive to delay, see [0042]); and 
transmit uplink data communications to the base station in response to the plurality of aperiodic uplink grants ( the base station assigns traffic channel segments to the users, e.g., wireless terminals, in the cell such that the assigned users receive data/voice traffic in the assigned downlink traffic segments or transmit data/voice traffic in the assigned uplink traffic segments, see [0032]), wherein respective uplink communications are transmitted during the respective aperiodic uplink grant windows (the received assignment information in combination with traffic segment information 730 and traffic channel information 731 is used by the wireless terminal to determine which traffic segments it can use for transmission and/or reception of data and the start time of the assigned segments in the various channels, see [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tolerance request of Baker with the scheduling of Laroia to provide a method and a system to divide and allocate the available air link resource based on the levels of performance tolerated, requested, or required by different users in terms of: acceptable signal-to-noise levels, tolerated error rates, tolerated delays between requests for resources and grants of resources, power requirements to effectively and efficiently balance the system as suggested, see Laroia [0003].

Regarding claim 10, Baker teaches a base station (BS 105, 205 of Fig. 1 and 2), comprising: 
at least one antenna (Port 1-n of Fig. 2); 
at least one transmitter coupled to the antenna (Port 1-n of Fig. 2); 
at least one receiver coupled to the antenna (Port 1-n of Fig. 2); 
one or more processors coupled to the at least one transmitter and the at least one receiver (processor 253); 
wherein the base station is configured to: 
receive information from a user equipment (UE), wherein the information comprises an indication of a tolerance of the UE for variations in grant uplink scheduling (When the ADC desense exceeds a predefined tolerance limit, RSS levels for all uplink resources causing ADC desense to the receiver's desired grant can be returned in the RMRM when a destination/receiver station (B) requests re-association, [0187]). 
However, Baker does not teach issue, to the UE, a plurality of aperiodic uplink grants, wherein respective grants of the plurality of aperiodic uplink grants specify respective aperiodic uplink grant windows during which the UE is allowed to perform uplink communication, wherein the aperiodic uplink grant windows are based on the tolerance of the UE for variations in grant scheduling; and 
receive uplink data communications from the UE in response to the plurality of aperiodic uplink grants, wherein respective uplink communications are received during the respective aperiodic uplink grant windows.
In an analogous art, Laroia teaches issue, to the UE, a plurality of aperiodic uplink grants (Each traffic channel segment is associated with an assignment channel segment, which is used to send an allocation message that specifies the identifier of the user allocated to that traffic segment, see [0035]), wherein respective grants of the plurality of aperiodic uplink grants specify respective aperiodic uplink grant windows during which the UE is allowed to perform uplink communication (The received assignment information in combination with traffic segment information 730 and traffic channel information 731 is used by the wireless terminal to determine which traffic segments it can use for transmission and/or reception of data and the start time of the assigned segments in the various channels, see [0064]), wherein the aperiodic uplink grant windows are based on the tolerance of the UE for variations in uplink grant scheduling (Hence, a tall segment can be allocated to a user that is sensitive to delay while a long segment can be allocated a user that is insensitive to delay, see [0042]); and 
receive uplink data communications from the UE in response to the plurality of aperiodic uplink grants (That is, the base station assigns traffic channel segments to the users, e.g., wireless terminals, in the cell such that the assigned users receive data/voice traffic in the assigned downlink traffic segments or transmit data/voice traffic in the assigned uplink traffic segments, see [0032]), wherein respective uplink communications are received during the respective aperiodic uplink grant windows (The received assignment information in combination with traffic segment information 730 and traffic channel information 731 is used by the wireless terminal to determine which traffic segments it can use for transmission and/or reception of data and the start time of the assigned segments in the various channels, see [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tolerance request of Baker with the scheduling of Laroia to provide a method and a system to divide and allocate the available air link resource based on the levels of performance tolerated, requested, or required by different users in terms of: acceptable signal-to-noise levels, tolerated error rates, tolerated delays between requests for resources and grants of resources, power requirements to effectively and efficiently balance the system as suggested, see Laroia [0003].

Regarding claim 18, Baker teaches an apparatus (station 110/310 of Fig. 1 and 3), comprising: 
at least one processing element (processor 371 of Fig. 3), wherein the processing element is configured to cause a user equipment (UE) to: 
communicate information to a base station, the information comprising an indication of a tolerance of the UE for variations in uplink grant scheduling (When the ADC desense exceeds a predefined tolerance limit, RSS levels for all uplink resources causing ADC desense to the receiver's desired grant can be returned in the RMRM when a destination/receiver station (B) requests re-association, see [0187]).
 However, Baker does not teach receive a schedule of a plurality of aperiodic uplink grants from the base station, wherein respective grants of the plurality of aperiodic uplink grants specify respective aperiodic uplink grant windows during which the UE is allowed to perform uplink communication, wherein the aperiodic uplink grant windows are based on the tolerance of the UE for variations in grant scheduling; and
generate uplink data communications to the base station in response to the plurality of aperiodic uplink grants, wherein respective uplink communications are transmitted during the respective aperiodic uplink grant windows.
In an analogous art, Laroia teaches receive a schedule of a plurality of aperiodic uplink grants (e.g. traffic segments 408 including traffic segments 414, 416 and 418 of Fig. 4) from the base station (Each traffic channel segment is associated with an assignment channel segment, which is used to send an allocation message that specifies the identifier of the user allocated to that traffic segment, see [0035]), wherein respective grants of the plurality of aperiodic uplink grants (e.g. assignment segments 406 including segments 410 and 412) specify respective aperiodic uplink grant windows during which the UE is allowed to perform uplink communication (The received assignment information in combination with traffic segment information 730 and traffic channel information 731 is used by the wireless terminal to determine which traffic segments it can use for transmission and/or reception of data and the start time of the assigned segments in the various channels, see [0064]), wherein the aperiodic uplink grant windows are based on the tolerance of the UE for variations in grant scheduling (Hence, a tall segment can be allocated to a user that is sensitive to delay while a long segment can be allocated a user that is insensitive to delay, see [0042]); and
generate uplink data communications to the base station in response to the plurality of aperiodic uplink grants (That is, the base station assigns traffic channel segments to the users, e.g., wireless terminals, in the cell such that the assigned users receive data/voice traffic in the assigned downlink traffic segments or transmit data/voice traffic in the assigned uplink traffic segments, see [0032]), wherein respective uplink communications are transmitted during the respective aperiodic uplink grant windows (The received assignment information in combination with traffic segment information 730 and traffic channel information 731 is used by the wireless terminal to determine which traffic segments it can use for transmission and/or reception of data and the start time of the assigned segments in the various channels, see [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tolerance request of Baker with the scheduling of Laroia to provide a method and a system to divide and allocate the available air link resource based on the levels of performance tolerated, requested, or required by different users in terms of: acceptable signal-to-noise levels, tolerated error rates, tolerated delays between requests for resources and grants of resources, power requirements to effectively and efficiently balance the system as suggested, see Laroia [0003].

Regarding claim 3, Baker in view of Laroia teaches the UE of claim 1, wherein the UE is further configured to: communicate information to the base station, wherein the information is usable by the base station to schedule the aperiodic uplink grant windows (the base station can determine, based on the RRARM, the packet size the destination/receiver station (B) requests to transmit and/or the station type of the station that is requesting an uplink resource re-allocation (i.e., the destination/receiver station (B)). The packet size can be used to determine the amount of resources to be allocated (e.g. number of frequency sub-channels and number of time slots, see Baker [0192]).
Regarding claim 5, Baker in view of Laroia teaches the UE of claim 3, wherein the information communicated to the base station comprises one or more of the following:(1) numbers of bytes expected to be communicated between the UE and the base station; (2) expectations of time periodicity of grants; or (3) application traffic class indications (he RMRM 700 includes response message identification number (RM ID#) field 710 that is a unique identification number for this RMRM 700, a response message size field 720 that is used to specify the size in bytes of the RMRM 700, and a resource type (Resource Type) field 730 that is used to specify a type of resource that this station is reporting in the RMRM 700, see Baker [0078]).

Regarding claim 9, Baker in view of Laroia teaches the UE of claim 1, wherein the uplink data communications transmitted to the base station in response to the plurality of aperiodic uplink grants are conveyed using a special public data network, wherein the special public data network is established for conveying the uplink data communications (I/O interface 708 provides base station 700 with an interface to the internet and other network nodes, e.g., intermediate network nodes, routers, AAA server nodes, home agent nodes, etc., thus allowing end nodes communicating through wireless links with base station 700 to connect, communicate, and interchange data and information with other peer nodes, e.g., another end node, throughout the communication system and external to the communication system, e.g., via the internet, see Laroia [0049]).

Regarding claim 11, Baker in view of Laroia teaches the teaches a base station of claim 10, wherein the information received from the UE further comprises one or more of the following: (1) numbers of bytes expected to be communicated between the UE and the base station; (2) expectations of time periodicity of grants; or (3) application traffic class indications, e.g., information regarding activity of background application traffic on the UE (the RMRM 700 includes response message identification number (RM ID#) field 710 that is a unique identification number for this RMRM 700, a response message size field 720 that is used to specify the size in bytes of the RMRM 700, and a resource type (Resource Type) field 730 that is used to specify a type of resource that this station is reporting in the RMRM 700, see Baker [0078]). 
Regarding claim 20, Baker in view of Laroia teaches the apparatus of claim 18, wherein the information communicated to the base station comprises a power preference indication information element (Request info 746 may include requests from the user for a change of state, requests for more allocation of bandwidth, power requests, burst data rate requests, sensitivity of the user to delays, etc., see Laroia [0054]).

6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Laroia and further in view of Lunden et al. (US 20160182286 A1).
Regarding claim 23, Baker in view of Laroia teaches the apparatus of claim 18.
However, Baker and Karoia do not teach wherein the information communicated to the base station further comprises an expected time periodicity of grants.
In an analogous art, Lunden teaches wherein the information communicated to the base station further comprises an expected time periodicity of grants (information about said delay tolerance and priority further comprises information about expiration time for delivery of said MT user data. This kind of information may involve time metrics, such as seconds, minutes or even hours, which enables the eNB to schedule the traffic when low load or other suitable conditions arises within the expiration time, see Lunden [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tolerance request of Baker and the scheduling of Laroia with expected time of Lunden to provide systems and methods that provide improved grant scheduling as suggested.

7.	Claims 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Laroia and further in view of Zhu et al. (US 20130242726 A1).
Regarding claim 19, Baker as modified by Laroia teaches an apparatus of claim 18.
However, Baker and Laroia do not teach wherein the information communicated to the base station is communicated using media access layer (MAC) signaling.
In an analogous art, Zhu teaches wherein the information communicated to the base station is communicated using media access layer (MAC) signaling (the UE 102 may send a D-BSR MAC control element to the eNB 104 with the delay set to 100 ms and the buffer size set to 100 Bytes, see [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tolerance request of Baker and the scheduling of Laroia with the delay information of Zhu to provide systems and methods that provide improved QoS support for applications and particularly for delay-sensitive applications that are transparent in the EPC as suggested, see Zhu [0004].

Regarding claim 21, Baker as modified by Laroia teaches the UE of claim 3.
However, Baker and Laroia do not teach wherein the information communicated to the base station is communicated using media access layer (MAC) signaling.
In an analogous art, Zhu teaches wherein the information communicated to the base station is communicated using media access layer (MAC) signaling (the UE 102 may send a D-BSR MAC control element to the eNB 104 with the delay set to 100 ms and the buffer size set to 100 Bytes, see [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tolerance request of Baker and the scheduling of Laroia with the delay information of Zhu to provide systems and methods that provide improved QoS support for applications and particularly for delay-sensitive applications that are transparent in the EPC as suggested, see Zhu [0004].

Regarding claim 22, Baker as modified by Laroia teaches the apparatus of claim 18.
 However, Baker and Laroia do not teach wherein the information communicated to the base station further comprises a number of bytes expected to be communicated between the UE and the base station.
In an analogous art, Zhu teaches wherein the information communicated to the base station further comprises a number of bytes expected to be communicated between the UE and the base station (the UE 102 may send a D-BSR MAC control element to the eNB 104 with the delay set to 100 ms and the buffer size set to 100 Bytes, see [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the tolerance request of Baker and the scheduling of Laroia with the delay information of Zhu to provide systems and methods that provide improved QoS support for applications and particularly for delay-sensitive applications that are transparent in the EPC as suggested, see Zhu [0004].

8.       Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Laroia and further in view of Koc et al (US 20140301288 A1). 
Regarding claim 15, Baker in view of Laroia teaches the base station of claim 10, wherein the base station is further configured to: establish a special public data network, wherein the uplink communications received from the UE in response to the issued aperiodic uplink grants are conveyed using the special public data network (I/O interface 708 provides base station 700 with an interface to the internet and other network nodes, e.g., intermediate network nodes, routers, AAA server nodes, home agent nodes, etc., thus allowing end nodes communicating through wireless links with base station 700 to connect, communicate, and interchange data and information with other peer nodes, e.g., another end node, throughout the communication system and external to the communication system, e.g., via the internet, see Laroia [0049]).
However, Baker and Laroia do not clearly teach tear down the public data network upon cessation of the uplink communications.
In an analogous field of endeavor, Koc teaches tear down the public data network upon cessation of the uplink communications (RRC connection release, see step 25 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia with the connection establishment of Koc to provide a dynamic grant for reducing the signaling overhead for frequent small-data transmissions as suggested.

9.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Laroia and further in view of Yuan et al (US 20130107817 A1). 
Regarding claim 16, Baker in view of Laroia teaches the base station of claim 10.
However, Baker and of Laroia do not clearly teach wherein the base station is further configured to modify the communication configuration in response to the information received from the UE.
In an analogous field of endeavor, Yuan teaches wherein the base station is further configured to modify the communication configuration in response to the information received from the UE (If the client device is transmitting at a high data rate, the client device may be associated with a greater weight value than a client device that is transmitting at a low data rate. A first client device that is associated with a greater weight value than a second client device is allocated a greater amount of the available packets than the second client device based on the difference in weight value, see [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia with the schedule of Yuan to provide a dynamic grant to maximize the data that a network of wireless devices and corresponding base stations can exchange in a particular portion of spectrum as suggested, see Yuan [0003].

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Laroia and further in view of Yuan et al (US 20130107817 A1) and Malladi et al. (US 20080207150 A1). 
Regarding claim 17, Baker in view of Laroia and Yuan teaches a base station of claim 16.
However, Baker, Laroia and Yuan do not clearly teach wherein modifying the communication configuration of the base station comprises modifying one or more of discontinuous reception configuration, measurement thresholds, or RRC and NAS timers of the base station.
In an analogous field of endeavor, Malladi teaches wherein modifying the communication configuration of the base station comprises modifying one or more of discontinuous reception configuration, measurement thresholds, or RRC and NAS timers of the base station (the power level can be compared to a target, and if the difference exceeds a threshold, then adjustment can be triggered, see [0102]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia and the scheduling of Yuan with the power control of Malladi to provide an aperiodic uplink grant wherein the access terminal can thereafter utilize the power control command to adjust the power level for uplink data transmission to enhance user experiences as suggested (see Malladi Abstract).

11.	Claims 4, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Laroia and further in view of Pelletier at al. (US 20120281566 A1).
Regarding claim 4, Baker in view of Laroia teaches a UE of claim 3.
However, Baker and Laroia do not clearly teach wherein the information communicated to the base station comprises one or more identifiers, wherein the identifiers correspond with one or more uplink grant schedules stored on the base station.
In an analogous field of endeavor, Pelletier teaches wherein the information communicated to the base station comprises one or more identifiers (The RA-RNTI is used to indicate scheduling of the random access response on a PDSCH, and identifies which time-frequency resource was used by a WTRU to transmit the random access preamble, see Pelletier [0061]), wherein the identifiers correspond with one or more uplink grant schedules stored on the base station (A special RNTI, i.e., contention-based" RNTI, may be assigned to the WTRU(s) for this purpose, see Pelletier [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Regarding claim 6, Baker in view of Laroia teaches a UE of claim 3.
However, Baker and of Laroia do not clearly teach wherein the information communicated to the base station is communicated using a dedicated bearer establishment procedure.
In an analogous field of endeavor, Pelletier teaches wherein the information communicated to the base station is communicated using a dedicated bearer establishment procedure (packets are either sent to one of the available dedicated bearers, see Pelletier [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).

Regarding claim 12, Baker in view of Laroia teaches a base station of claim 10.
However, Baker and Laroia do not clearly teach wherein the information received from the UE comprises uplink packets; wherein the aperiodic uplink grant windows are further based on performing packet inspection on the uplink packets.
In an analogous field of endeavor, Pelletier teaches wherein the information received from the UE comprises uplink packets (Packet filters may be used in the WTRU and in the CN, see Pelletier [0085]); wherein the aperiodic uplink grant windows are further based on performing packet inspection on the uplink packets (Packet filters may be used in the WTRU and in the CN, see Pelletier [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Regarding claim 13, Baker in view of Laroia and Pelletier teaches a base station of claim 12, wherein the packet inspection comprises examining one or more of more of the port numbers, source addresses, or destination addresses included in uplink packets received from the UE (This IE may contain the destination address, routing information, or the like, see Pelletier [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).

Regarding claim 14, Baker in view of Laroia teaches a base station of claim 10.
However, Baker and Laroia do not teach wherein the information received from the UE is communicated using a dedicated bearer establishment procedure.
In an analogous field of endeavor, Pelletier teaches wherein the information received from the UE is communicated using a dedicated bearer establishment procedure (packets are either sent to one of the available dedicated bearers, see Pelletier [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the allocation of Baker and Laroia with the identifier of Pelletier to provide an aperiodic uplink grant to enhance the capability of the original NAS message for completing both the administrative and the data transfer function in one, as suggested (see Pelletier [0092]).
Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakabayashi et al. (US 9973434 B2) discloses that a controller can identify whether the received data packets are delay tolerant or non-delay tolerant, to determine a current state for communications for transmitting the data packets and based on predetermined conditions including a current state for radio communications, an amount of the delay tolerant data packets in the input buffer, and an amount of the non-delay tolerant packets in the input buffer, either transmit the non-delay tolerant data packets or transmit the non-delay tolerant data packets and the delay tolerant data packets from the input buffer to a mobile communications network using the transmitter, or maintain the delay tolerant or non-delay tolerant data packets in the input buffer until the predetermined conditions are satisfied.
2.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641